     Case 3:18-cr-03228-RBB-WQH Document 102 Filed 06/08/20 PageID.891 Page 1 of 1




 1
 2
 3
 4
 5
 6
 7                           UNITED STATES DISTRICT COURT
 8                        SOUTHERN DISTRICT OF CALIFORNIA
 9
10 UNITED STATES OF AMERICA,                    Case No.: 18-CR-3228-RBB-WQH
11           Plaintiff,
       v.                                       JUDGMENT and ORDER
12
13 OLGA ESMERALDA GEORGE,
14           Defendant.
15
16          On the Government’s motion, and for good cause shown, the conviction in the
17 above case is vacated and the charge dismissed without prejudice.
18          IT IS SO ORDERED.
19
20     Dated: June 8, 2020
21
22
23
24
25
26
27
28


30
